United State= > +114

Case 4:21-cv-00859 ay 18 fF) 06/14/21 in TXSD Page 1of1

de Rechtspraak
Rechtbank Den Haag

United States District Court, Southern District of Texas
District Court Judge

515 Rusk Ave.

Houston, TX 77002

United States of America

datum 2 juni 2021
onderdeel Team Handel - Algemene Zaken
contactpersoon mw. J.M. Schluter-Harteveld

doorkiesnummer 088 - 36 12 221

onskenmerk C/09/612820/KG RK 21/631
US DISTRICT COURT,SOUTH.TEXAS/RECHTBANK
AMSTERDAM

uwkenmerk 4:21-CV-859
DISH NETWORK LLC (EIS/VRZ) / DINESH
VIGNES WARAN (GED/VWR)
bijlage(n) geen
- onderwerp ~ rogatoire commissie

Dear Sir/Madam

I confirm the receipt of above mentioned request.
The documents were received on 15 April 2021.

The court will keep you informed about further procedures.

Kind regards,

. Schluter-Harteveld

Nathan Ochsner, Cleric;

Southern Distr 3

FILE

act sur

Team Handel

bezoekadres
Paleis van Justitie
Prins Clauslaan 60
2595 AJ Den Haag

correspondentieadres
Postbus 20302
2500 EH Den Haag

f 088 - 36 10 665
www.rechtspraak.ni

Bij beantwoording de datum en
ons kenmerk vermelden. Wilt u
slechts één zaak in uw brief
behandelen.
